Citation Nr: 1530107	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  It was most recently before the Board in October 2014, at which time it was remanded for additional evidentiary development.  

The Veteran provided testimony at an August 2010 hearing before an Acting Veterans Law Judge no longer at the Board and at a June 2012 hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.


FINDING OF FACT

The most probative evidence of record weighs against a finding that the Veteran's hypertension was caused or aggravated by either his service-connected Type II diabetes mellitus or his posttraumatic stress disorder (PTSD), or was otherwise related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a June 2004 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, Social Security Administration (SSA) records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded VA examinations in June 2004, September 2008 and November 2012 to assess the nature and etiology of his hypertension, and an addendum VA opinion was secured in October 2014 to more fully address the issues raised by the Veteran.  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The examination reports relied upon were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  

The Board acknowledges that some phrasing in the rationales for the November 2012 and December 2014 medical opinions contain imprecise language.  Specifically, the phrase ". . . as less as likely as not (50 percent or lesser probability) . . ." is used to sum up the examiner's opinions on whether the Veteran's hypertension is aggravated by either his service-connected PTSD or diabetes mellitus.  However, in the context of the entire examination report and opinions, which contained an extensive explanation, the intent of the medical opinions are clear and there is no ambiguity that requires clarification in this case.  The imprecise language described above amounts to harmless error.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

The Veteran maintains that his hypertension was caused or aggravated by his service-connected Type II diabetes mellitus and PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  The Veteran's representative asserted in a June 2015 statement that the Veteran was treated for hypertension while in service.  However, there is no medical evidence in the Veteran's service treatment records or any indication in the record suggesting that the Veteran was first diagnosed with hypertension or was suffering from any symptoms of hypertension within one year of his separation from service.  The Veteran himself has not made any assertions that his hypertension either manifested during service or was directly related to active duty.  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

In a letter dated in May 2004, a private physician noted that the Veteran had been a patient of his since 1989, and that the Veteran had experienced diabetes since July 2000 and also hypertension.  He opined that the Veteran's hypertension was as likely as not due to his diabetes.  However, the private physician did not include any rationale to explain the basis for his conclusion.

In a June 2004 VA examination, the Veteran was noted to have been diagnosed with diabetes four years ago.  The Veteran was also noted to have a history of hypertension that was diagnosed 10 years ago.  The examiner concluded that the Veteran's hypertension was not caused by his diabetes mellitus.

In September 2008, the Veteran was afforded a VA compensation examination for his hypertension.  The examiner noted that the onset of the Veteran's hypertension, for which the Veteran was taking medications, began in the late 1980s.  The Veteran stated he was told on many occasions he was borderline diabetic before his official diagnosis of diabetes mellitus in 2000.  The examiner concluded it was less likely as not that the Veteran's hypertension was aggravated by his diabetes mellitus.  The VA examiner noted the review of the Veteran's claims file, particularly lab results that included BUN/Creatinine, microalbumin and corresponding blood pressure readings taken at the Veteran's office visits.  The examiner stated there was no evidence of diabetes mellitus until the summer of 2000.  Most often diabetes mellitus aggravates hypertension by vascular and functional changes induced upon the kidneys, so consistent evidence of renal disease would persuade the examiner to say diabetes aggravated the Veteran's hypertension.  However, the VA examiner stated he could only find one record dated in April 2008 that showed the Veteran's albumin level elevated at 2.4.  Further, the examiner noted that the Veteran's blood pressure readings have improved consistently since 2006, according to electronic records.  The examiner stated the Veteran is on an ACE inhibitor which can falsely lower his microalbumin level.  But the examiner stated the Veteran's blood pressure has improved with consistent medical management despite his diabetes.  He concluded that there was a "less tha[n] 50/50 probability that hypertension in this case is worsened by diabetes mellitus by a lack of compelling evidence of definite renal disease and more importantly a lack of deterioration of control of high blood pressure."

At his June 2012 Board hearing, the Veteran asserted that he did in fact have renal insufficiency.  In support of this assertion he submitted an August 2009 letter from a private physician to SSA noting among other things that the Veteran was a diabetic and had "some renal insufficiency."  A separate August 2009 letter from another private physician to SSA indicates that the Veteran has had hypertension for 20 years and denied kidney disease.  An August 2009 VA examination report indicates that the Veteran had no acute nephritis, but a March 2009 VA treatment record includes a past medical history of nephropathy.

In November 2012, the Veteran was afforded yet another VA examination for his hypertension.  The VA examiner concluded the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event or illness.  In support of this conclusion, the examiner noted that the evidence of record did not show that the Veteran's hypertension developed in service or within one year of discharge from service.  The examiner noted the Veteran's June 1966 enlistment physical showed a blood pressure reading of 120/82, and his August 1969 separation examination report showed a blood pressure reading of 134/84.  Neither examination report noted problems of hypertension.  Further, the VA examiner stated the medical evidence reflects that the Veteran was placed on medication to control his hypertension 24 years after discharge from active service.

The VA examiner also concluded there was no direct link between the Veteran's PTSD and his hypertension.  In support of this assertion, the examiner stated that while the medical literature indicates that cardiovascular risk factors and cardiovascular disease are common among individuals with PTSD, research has not established its direct causal relationship with people who have PTSD.  Further, the examiner stated PTSD appears to be related to hypertension when it is independent of depression as its co-morbid condition.  The connectedness between PTSD and hypertension is established when depression is not related to PTSD, yet in the Veteran's case his depression is directly related to PTSD.  

The November 2012 VA examiner also concluded that the Veteran's diabetes mellitus does not worsen his hypertension.  The examiner stated the Veteran's current lab findings shows he has no renal disease.  The Veteran's lab showed he had microalbuminuria of 15.7, with a microalbumin ratio of 124.8, which were both elevated findings.  However, the examiner stated these findings were in isolation as the most current result of spot microalbumin was normal, along with the albumin/creatinine ratio.  The persistent presence of microalbuminuria indicates renal damage, which is not present in the Veteran at this time.  In addition, the examiner stated the Veteran's urinalysis showed normal kidney function and there was no proteinuria.  Further the Veteran's urea nitrogen, creatinine, and eGFR levels were all within normal limits.  

In a December 2014 addendum opinion, the VA examiner stated it was "as less as likely as not (50 percent or lesser probability) that the Veteran's hypertension was aggravated by his service-connected PTSD.  The examiner stated the preponderance of the evidence was against the Veteran's claim that his hypertension was aggravated by his PTSD.  In support of this conclusion, the examiner stated the Veteran was diagnosed with PTSD in December 2010, but he had been diagnosed with hypertension since July 2000.  Further, the VA examiner pointed to treatment records which showed an isolated elevated blood pressure reading of 170/100 in January 2004.  The examiner stated the most recent blood pressure readings between September 2014 and December 2014 showed an average blood pressure reading of 130/90, which was consistent with the known blood pressure readings the Veteran had in 2004.  Further, the examiner stated that from the evidence reviewed, it was not quite possible that PTSD has substantially aggravated or accelerated the development of hypertension.  The VA examiner stated that, as cited in the literature, in case of the long duration of hypertension, the link between PTSD and chronic hypertension remains uncertain because the stress from PTSD itself would most likely not be causative of a long course of chronic hypertension.

Further, the Veteran referred to a study conducted by researchers at Emory University in which participants diagnosed with PTSD who happened to also be treated with certain hypertension medication (ARBs or ACE inhibitors) exhibited fewer PTSD-like symptoms.  The VA examiner stated it was possible that the Veteran may have exhibited lesser occurrences of PTSD symptoms due to his hypertension medication.  The examiner stated the Veteran's blood pressure readings have been well controlled.  There were no consistent findings of high blood pressures found in VBMS/CPRS.  In sum, the VA examiner stated there was no compelling evidence to show that the Veteran's PTSD had worsened his hypertension.


The Board finds the VA examiner opinions of record are entitled to great probative weight.  The opinions were provided following examination of the Veteran and a review of the claims file.  The examiners addressed the Veteran's assertion as to the origin of his hypertension, and provided extensive rationales for the conclusions reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  

In contrast, the May 2004 statement from the Veteran's private physician asserting that the Veteran's hypertension was as likely as not due to his diabetes provides no rationale in support of the conclusion.  As such, the Board affords it less probative weight than the VA opinions contained in the June 2004, September 2008, November 2012 and December 2014 examination reports, which address all of the Veteran's various theories of entitlement to service connection.  

Thus, the Board finds that service connection for the Veteran's hypertension is not warranted on a secondary basis due to his service-connected Type II diabetes mellitus or his PTSD.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension was either caused by or aggravated by these disabilities.

The Board acknowledges the Veteran's belief that his hypertension is related to his diabetes or his PTSD.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  Jandreau, 429 F.3d at 1372; Kahana, 24 Vet. App. at 428.

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  The preponderance of the evidence also weighs against a finding that the Veteran's hypertension was either caused or aggravated by his Type II diabetes mellitus or his PTSD.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


